Citation Nr: 1640019	
Decision Date: 10/04/16    Archive Date: 10/19/16

DOCKET NO.  08-32 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent prior to March 27, 2007, and 20 percent thereafter for degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1978 to September 1978, February 1985 to July 1985, September 1990 to June 1991, October 2001 to September 2002 and August 2004 to January 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In January 2014 the Board remanded this case for further development.  In a September 2015 decision, the Board denied an increased rating for the Veteran's degenerative joint disease of the left knee.  He appealed this determination to the U.S. Court of Appeals for Veterans Claims (Court), which in June 2016 granted a Joint Motion for Partial Remand.  This order had the result of vacating and remanding that portion of the Board's September 2015 decision which denied increased ratings for degenerative joint disease of the left knee.  The Board's denial of an increased rating for diabetes mellitus, also within the September 2015 decision, was not disturbed by the Court and remains final.  


FINDINGS OF FACT

1.  Prior to March 27, 2007, the evidence of record does not show dislocated semilunar cartilage of the Veteran's left knee characterized by frequent episodes of locking, pain and effusion into the joint. 

2.  At no point during the appeal period, even considering the Veteran's pain and corresponding functional impairment, has the left knee degenerative joint disease been productive of compensable limitation of motion, ankylosis, recurrent subluxation, lateral instability, removal of semilunar cartilage, malunion or nonunion of the tibia and fibula, or genu recurvatum.  


CONCLUSION OF LAW

1.  Prior to March 27, 2007, the criteria for an initial disability rating in excess of 10 percent for degenerative joint disease of the left knee were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5003 (2015).

2.  Effective March 27, 2007, the criteria for a disability rating in excess of 20 percent for degenerative joint disease of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Upon receipt of the Veteran's claims, VA issued VCAA notice in the form of a July 2007 letter that informed the Veteran of the evidence generally needed to support the claim on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing his claim.  The initial VCAA notice letter was also issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Moreover, because this appeal arises from the Veteran's timely disagreement with the disability rating assigned following a grant of service connection, no additional notice is required regarding this downstream element of a service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held regarding the downstream element of an initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, 38 U.S.C. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of NOD).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA treatment records, and any identified private treatment records have all been obtained.  The Veteran was afforded several VA medical examinations for the disability on appeal, most recently in March 2014.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disability sufficient to decide the claim.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

The Veteran seeks an increased initial rating for degenerative joint disease of the left knee.  Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In adjudicating increased rating claims, the level of disability in all periods since the effective date of the grant of service connection must be taken into account, to include the possibility that a staged rating may be assigned.  Fenderson v. West, 12 Vet. App. 119 (1998); Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, the Board will consider whether staged ratings are appropriate to the pending appeals.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

The Veteran's knee disability was initially rated under Diagnostic Code 5010.  Diagnostic Code 5010 for traumatic arthritis, which essentially provides that ratings are to be based on limitation of motion under the appropriate diagnostic codes for the specific joint involved.  See 38 C.F.R. § 4.71a, (Diagnostic Codes 5010, 5003).  Painful motion due to degenerative arthritis is deemed to be limitation of motion and warrants the minimum compensable rating for the joint, even if there is no actual limitation of motion.  Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).  

When evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under any applicable diagnostic code pertaining to limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, where a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

With any form of arthritis or other orthopedic disorders, painful motion is an important factor of disability.  Joints that are actually painful, unstable, or misaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  While pain alone does not constitute functional loss, the Court has clearly indicated that the Board must consider the effects of pain, particularly as to any adverse impact on the normal working movements of the body.  Mitchell, 25 Vet. App at 44 (noting that although "pain itself does not rise to the level of functional loss," pain which "affects some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" may constitute functional loss).  

Limitation of motion of the knee is evaluated under Diagnostic Codes 5260 and 5261.  Under Diagnostic Code 5260, a noncompensable rating is assigned for limitation of flexion to 60 degrees, a 10 percent rating is assigned for flexion limited to 45 degrees, a 20 percent rating is assigned for flexion limited to 30 degrees, and a 30 percent rating is assigned for flexion limited to 15 degrees.  Pursuant to Diagnostic Code 5261, a noncompensable rating is assigned for limitation of extension to 5 degrees, a 10 percent rating will be assigned for extension of the knee limited to 10 degrees, a 20 percent rating is assigned for extension limited to 15 degrees, a 30 percent rating for limitation to 20 degrees, and a 40 percent rating for limitation to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2015).  

The Veteran's disability of the knee may also be rated under Diagnostic Code 5257, for other impairment of the knee characterized by recurrent subluxation or lateral instability.  This code provides a 10 percent rating for slight knee impairment, a 20 percent rating for moderate impairment, and a 30 percent rating for severe impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

In adjudicating the present claim, the Board has also considered VA General Counsel Opinion (VAOPGCPREC) 23-97, which interprets that in certain cases where the Veteran has both limitation of motion and instability of the affected knee joint, a separate compensable rating may be assigned without violating 38 C.F.R. § 4.14, the regulation against pyramiding.  See VAOPGCPREC 9-98.  

The Board next notes that in September 2004, the VA General Counsel issued VAOPGCPREC 9-2004, which interprets that a Veteran can receive separate ratings under Diagnostic Code 5260 (limitation of flexion), and Diagnostic Code 5261 (limitation of extension) for disability of the same joint if both extension and flexion of the knee are impaired to a compensable degree.  VAOPGCPREC 9-2004 (2004).  

In January 2006, the Veteran was seen for complaints of left knee pain.  He denied any injury or trauma to the area and reported the onset of pain after the right knee was placed in an immobilizer about one week prior.  The physician recommended over the counter medication.  

In March 2006 following the Veteran's separation from service, he complained of pain, crepitus and decreased range of motion in his left knee.  X-rays showed degenerative narrowing of the joint space medially but no fracture or loose bodies.  The Veteran was assessed with degenerative joint disease.  On examination he was noted to have knee flexion to 100 degrees and full extension.  Crepitus was noted but no pain on motion or additional loss of motion following repetitive motion was found.  

Another VA physical therapy assessment note in March 2006 noted complaints mainly of the right knee.  Clinical examination noted that active range of motion of the bilateral lower extremities was within full limits.  

April 2006 treatment records reflect the Veteran reported pain of the patellar area, which sometimes woke him up.  The Veteran was again noted to have crepitus, with fairly good flexion and extension with some discomfort.  Sensory examination results were within normal limits.  

Treatment records from Darnall AMC from December 2006 to March 2007 noted 0-160 degrees of motion of the left knee with no ligamentous laxity but positive crepitus and pain.  

In March 2007 the Veteran reported bilateral knee stiffness, giving way and a constant ache which woke him from sleep.  MRI results showed intrasubstance degeneration localized in the medial meniscus with no definite superimposed meniscal tear.  A small Baker's cyst localized in gastromenia semimembranous bursa was also noted.  Upon examination full range of motion was observed with compression pain and crepitus but no ligamentous laxity.  Anterior and posterior drawer tests were negative.  The treatment provider noted that the recent MRI and X-rays on both knees revealed only medial sided involvement.  Examination showed full range of motion, with compression pain, crepitus and pseudolaxity at the valgus opening.  

In an October 2007 rating action, the Veteran's disability evaluation was increased to 20 percent effective from March 2007.  This increased rating was granted under Diagnostic Code 5258, for dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  

In September 2007 the Veteran underwent a VA examination for his knee.  He reported no incapacitating episodes but stated he occasionally wore a brace.  He reported being able to stand 15-30 minutes but being unable to walk more than a few yards.  He denied having deformity, instability, episodes of dislocation or subluxation, flare-ups, or inflammation.  He did report pain, giving way, stiffness, and locking several times per week.  The examiner observed an antalgic gait but no abnormal weight bearing.  Range of motion testing showed flexion to 135 degrees with pain at 120, and extension to 0 degrees, with pain at 115 degrees.  The Veteran's ligaments were intact, no ankylosis was found and McMurray's test was negative.  The examiner summarized that the Veteran had painful, guarded movement with some grinding, and mild subpatellar effusion but no Osgood-Schlatter' s disease, no crepitation, no instability, and no patellar or meniscal deformity.  X-rays showed moderate tricompartmental narrowing with loose body just posterior to the medial space and a patellar irregularity.  The examiner noted difficulty rising from the sitting position and that the leg was weak at a certain point of flexion.  Significant effects included a lack of stamina, weakness/fatigue, and pain resulting in a change of duties at work.  The examiner opined the knee condition would result in moderate effects on chores, exercise, and recreation, and would prevent sports.  Mild impacts on traveling, shopping and toileting were also expected.  An addendum noted no further limitation of motion following three repetitions.  

The Veteran underwent a functional capacity examination in October 2008, at which time he was noted to have significant upper and lower extremity strength and range of motion deficits.  His lower extremity disabilities restricted him from kneeling, crouching, or picking weight up from the floor, and produced some limitation while walking and climbing ladders.  The Veteran was noted to have a very slow gait speed but did not demonstrate a limp or other abnormal gait pattern.  His coordination was within normal limits and his movements were smooth but of slower than normal speed.  No posturing atrophy or edema was noted.  The Veteran's flexion was measured to 104 degrees and his extension to 10 degrees.  Leg strength was noted to be 3/5.  The Veteran complained of knee pain (0/10 at rest and 4/10 when standing or walking), with occasional locking.  The assessment noted significant upper and lower extremity strength and range of motion deficits and noted that the physical limitations presented a barrier to performing current work unless modification scan be made and his physical abilities did not match the job requirements.  The demand level was noted to be sedentary.  The First day summary of physical assessment noted no significant gait abnormalities other than decreased speed but noted significant strength and range of motion limitations of the left upper extremity and left lower extremity.  The Veteran reported he was independent with basic activities of daily living but required assistance with any task requiring twisting bending kneeling turning or stooping.  The return to work information was "working modified duty or transitional work" and the goal was to prove to the supervisor that he can do his job if allowed to work at his own pace and on light duty.  

The Veteran was again afforded VA examination in March 2011, at which time he reported pain, decreased mobility and problems lifting, carrying, standing, walking and driving.  He also reported effusion, limited range of motion, crepitation, giving way, weakness, decreased speed, instability, warmth, swelling, tenderness, daily locking episodes and moderate weekly flare-ups lasting 1-2 days.  He reported being able to stand for 15-30 minutes and walk for a quarter of a mile.  On examination the Veteran's gait was normal, as was his weight bearing.  No bone loss, mass behind the knee or inflammatory arthritis was found.  The examiner noted crepitus, grinding, effusion, heat, tenderness and pain at rest.  The examiner reported no instability, or patellar or meniscal abnormality.  Range of motion testing revealed flexion to 100 degrees with extension to 5 degrees with pain observed.  Flexion was further limited to 90 degrees on repetition and extension was unchanged.  No ankylosis was found.  The examiner opined the condition would result in moderate effects on chores, shopping, exercise, traveling, driving and recreation, and would prevent sports.  

In an August 2011 rating decision, the RO granted a separate 0 percent evaluation for limitation of extension of the left knee effective September 17, 2010.  This rating decision also granted a total disability rating based on individual unemployability effective April 1, 2010.  The Board further notes that during the pendency of the appeal, the RO granted higher evaluations for other disabilities (diabetes and associated peripheral neuropathy) which resulted in a 100 percent schedular disability evaluation, effective March 28, 2014.  

In September 2011 the Veteran reported sleeping well, going to the gym and walking three miles daily but felt he would have to limit that to two miles every other day.  In October 2011 the Veteran reported he had stopped exercising due to swelling in his feet.  August 2012 treatment records showed the Veteran's knee strength to be 4/5 on flexion and extension.  October 2012 treatment records show the Veteran with reported discomfort but no swelling or redness.  Smooth motion of the knee joint was noted and no pain from push-pull or adduction-abduction.  The Veteran's gait was steady without limp or favoring.  In August 2013 the Veteran reported no longer using his knee brace.

In March 2014 the Veteran was again afforded a VA examination.  He complained of the knee buckling, difficulty with stairs, inability to squat, knee locking (which purportedly resulted in a fall in 2013), weakness that prevents him from getting off the floor without assistance, impaired flexion, daily flare-ups increasing pain and swelling lasting up to 8 hours.  The Veteran reported his walking was limited to 50 yards twice daily, at a slow pace.  Range of motion testing showed flexion to 95 degrees with pain at 80 degrees, and extension to 0 degrees without pain.  Following repetition, flexion was limited to 90 degrees and extension was unchanged.  The examiner noted the effects of the disability as less movement, weakened movement, pain, swelling, and interference with sitting, standing, and weight bearing.  Pain was noted on palpation, muscle strength was noted to be 5/5.  No instability, history of subluxation, or meniscal surgery was found.  

The Board does not find that the Veteran's symptomatology throughout the appeal period warrants higher disability ratings than already assigned.  Considering the period prior to March 27, 2007, for which a 10 percent rating has been assigned under 5010, there is no evidence of semilunar involvement.  While the Veteran described giving way and crepitus, without evidence of semilunar involvement a rating under Diagnostic Code 5258 is not more nearly approximated.  Furthermore, during this period there is no evidence of flexion limited to 30 degrees.  Rather, treatment records reflect at least 100 degrees of flexion.  Accordingly a higher rating under 5260 is not warranted.  Similarly, the Veteran's extension was described as full during this period so a higher rating under 5261 is not warranted.  To receive a higher rating under 5010, there needs to be a showing of incapacitating episodes.  While the Veteran has described pain and limited motion, there is no evidence of incapacitating episodes.  Accordingly a higher rating under this diagnostic code is not warranted.

The Board has considered the Veteran's manifestations of functional loss including his complaints of weakness, slower movement and locking as well as intermittent objective findings of crepitus and decreased strength.  This would warrant a 10 percent rating based on functional loss in accordance with 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Such a rating has already been assigned the Veteran in the present case for this period.  Overall, the VA examinations and outpatient treatment notes of record have considered the effects of painful motion, repetitive motion, and flare-ups.  None of the examinations noted additional functional loss to a greater compensable degree from repetition.  Without any evidence of functional loss, an increased evaluation based solely on pain is not warranted.  38 C.F.R. §§ 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5260-61; DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

Similarly, for the period beginning March 27, 2007 for which a 20 percent rating has been awarded, during this period the Veteran is receiving the highest schedular rating under Diagnostic Code 5258.  A higher rating is not warranted under Diagnostic Code 5260 as there is no evidence his flexion is limited to 30 degrees.  Rather at greatest, flexion was limited to 80.  Nor has his extension been limited to 20 degrees to warrant a higher rating under Diagnostic Code 5261.  Rather, extension has generally been found to 0 degrees.  At worst, during the 2008 functional capacity examination, it was found to 10 degrees, which still falls short of the 30 degrees required for a higher rating.   

Overall, the VA examinations and outpatient treatment notes of record have considered the effects of painful motion, repetitive motion, and flare-ups. None of the examinations noted additional functional loss to a compensable degree from repetition.  Without any evidence of functional loss, an increased evaluation based solely on pain is not warranted. 38 C.F.R. §§ 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5260-61; DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Board has also considered whether the Veteran is entitled to a separate or higher rating based on alternative diagnostic codes for the knee.  However, the Veteran has not reported, and the evidence does not indicate that he has ankylosis, genu recurvatum or malunion/nonunion of the tibia and fibula.  Therefore, no other schedular ratings are applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3.  

The Veteran has also complained of instability during the appeals period.  As noted above, a separate noncompensable evaluation was granted in an August 2011 rating decision.  Prior to 2010 (the effective date of the grant), there is no evidence of instability and in fact the Veteran denied it during the September 2007 VA examination.  Clinical examination showed no laxity in March 2007, negative McMurray's and instability in September 2007.  Beginning in 2010, no instability or subluxation has been detected based on objective testing or observation at any VA examination.  The Veteran's representative has argued that objective testing is not explicitly in the rating criteria.  Indeed, the rating criteria only requires "slight" "moderate" or "severe" recurrent subluxation or lateral instability.  These terms, however, are not defined.  Rather, than applying a mechanical formula, the Board must evaluate all of the evidence in order to ensure that its decisions are equitable and just. See 38 C.F.R. § 4.6.  In this regard, the Board considered the lay reports of giving way and buckling of the knee.  While the Veteran is competent to describe such symptoms, he has not provided any indication as to frequency or severity.  Rather, these reports cited by the Veteran's representative in his 2016 brief were part of the subjective symptom history checklist in VA examination reports.  The most probative evidence as to the frequency or severity is the objective testing which did not reflect any objective evidence of the condition.  Thus, the separate noncompensable evaluation is appropriate.  The Board finds the objective observations of multiple VA examiners based on medical testing to be more probative than a non descriptive report of a history of buckling, giving way or instability on the matter.  Thus, a higher compensable 10 percent evaluation under Diagnostic Code 5257 for lateral instability or recurrent subluxation of the knee joint is not warranted at this time, as the preponderance of the evidence is against a finding of slight instability.  

The Board has also considered extraschedular evaluations.  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  The symptomatology and impairment caused by the Veteran's knee disability are contemplated by the pertinent schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for disability ratings based on a combination of the symptoms claimed by the Veteran and clinical findings and other evidence of record.  The Veteran's symptoms include functional limitations, limitation of motion, pain, steroid injections, use of a cane, inability to walk for prolonged periods, inability to climb stairs, swelling, weakness, flare-ups, interference with sitting, standing, and weight bearing and use of a brace.  Although the Veteran's representative argued in his brief that the rating schedular did not consider steroid injections, limitation on occupational activities, locking and fatigability, the Board notes that these are considered in the evaluation of the knee.  The Veteran's knee is rated under Diagnostic Code 5010-5258.  The Veteran's representative focuses the argument on DC 5258.  This diagnostic code explicitly considers dislocated semilunar cartilage with frequent episodes of locking, pain and effusion.  Effusion is defined as "the escape of a fluid into part or tissue as an exudation or a transudation."  Dorland's 591.  Swelling is defined as a transient abnormal enlargement or increase in volume of a body part or area not caused by proliferation of cells.  More significantly, the Veteran's condition has been rated by analogy and also invokes consideration of 5010.  DC 5010 is rated under DC 5003 which considers x-ray findings, limitation of motion, including limitation of motion objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion, and incapacitating episodes.  Furthermore as DC 5010 rates upon limitation of motion, all of the regulations and caselaw concerning the overall functional effect of symptoms such as pain apply.  Furthermore, as noted above, when evaluating the knee, consideration must be given to multiple diagnostic codes in light of precedential general counsel opinions.  Thus, for example, 38 C.F.R. § 4.59 directs that consideration must be given into changes of motion, weakened movement, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity or atrophy or disuse among other symptoms.  The regulations expressly consider pain, limitation of motion, and functional impairment. The regulations also expressly contemplate interference with sitting, standing, and locomotion. 38 C.F.R. § 4.45 (f). Additionally, applicable case law mandates the Board consider the overall functional effect of symptoms such as pain, limited motion, fatigability, weakness, incoordination and other symptoms in assigning an evaluation under the Diagnostic Codes. See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  To the extent to which the Veteran's representative argues that the rating criteria do not contemplate "limitations on occupational activities" the Board notes that the rating schedule and percentage ratings assigned "represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations."  38 C.F.R. § 4.1; see also 38 C.F.R. § 4.15 (noting that the rating is based primarily upon the average impairment in earning capacity, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it and further noting consideration must be given to unusual physical or mental effects in individual cases and peculiar effects of occupational activities to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability.  In short, every single symptom listed by the Veteran and his representative is considered by the specific rating code assigned, the other rating codes considered in determining the proper evaluation of the knee, and the caselaw and general rating principals.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the disability on appeal, and referral for consideration of an extraschedular evaluation is not warranted. 

The Joint Motion for Remand specifically remanded the claim for the Board to discuss whether the combined effect of the service-connected disabilities warranted referral for extraschedular consideration under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The JMR specifically indicated the Board needed to address an October 2008 functional capacity evaluation discussing functional abilities and inabilities to do various occupational tasks.  

As an initial matter, the record reflects that in addition to the degenerative joint disease and limitation of extension of the left knee the Veteran is service-connected for diabetes mellitus, posttraumatic stress disorder, peripheral neuropathy of the right upper extremity, peripheral neuropathy of the left upper extremity, peripheral neuropathy of the left lower extremity, peripheral neuropathy of the right lower extremity, instability of the right knee, degenerative joint disease of the right knee, limitation of extension of the right knee, degenerative joint disease of the lumbar spine, right foot bone spur with degenerative joint disease, hypertension, and erectile dysfunction.  The combined evaluation was 70 percent from December 2008, 90 percent from January 2010 and 100 percent from March 2014.  Additionally, TDIU was granted from April 2010.  

The combined effects extraschedular rating is deemed a place holder between the schedular combined rating and a total rating. Johnson  v. McDonald 762 F3d 1362. A combined extraschedular rating would therefore not be for consideration during the period beginning with the 100 percent rating.

With regard to the period prior to the time the Veteran had a TDIU or a 100 percent rating the Court has clarified that the three-part Thun analysis still applies even after the Johnson case. Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  Thus, "[i]f the schedular evaluations reasonably contemplate the veteran's symptomatology - including any symptoms resulting from the combined effects of multiple service-connected disabilities - then the first Thun step is not satisfied, and referral is not warranted." Id.  "If the schedular evaluations are not adequate, then the Board must proceed to the second element of the Thun analysis." Id.  Additionally, the court held that although Johnson required to the Board to discuss the collective impact of a claimants service connected disabilities it does not alter the Board's jurisdiction over individual schedular or extraschedular ratings.  So although the board must consider the combined effects resulting from all the service connected disabilities as they impact the disability picture of the disabilities on appeal it lacks jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status.  Id at 496.  

In this case, the Veteran argues and the JMR remanded the case for discussion of the October 2008 functional capacity evaluation that contains evidence of the collective impact of his disabilities.   

Applying Thun and Johnson to the present case before the Board, as clarified in Yancy, the Veteran has multiple service-connected disabilities, including diabetes mellitus, posttraumatic stress disorder (PTSD), peripheral neuropathy of the upper and lower extremities, degenerative joint disease of the bilateral knees, hypertension, and degenerative joint disease with bone spurs of the right foot.

The Veteran has pointed to the October 2008 functional capacity evaluation and specifically its discussion of the knees back and shoulder.  Reviewing the functional capacity evaluation reflects that the Veteran described discomfort in the left knee, right foot, and left shoulder during lift tests but there was no interference in safety. The Veteran stopped most activities due to reports of diffuse pain complaints.  Movement was described as smooth and coordinated throughout the testing .  He was noted to have significant upper and lower extremity strength and range of motion deficits.  The physician reported that the physical limitations presented a barrier to performing current work unless modifications can be made and the physical abilities do not match his job requirements.  The physician recommended job modifications or alternative placement.  The demand level was noted to be sedentary and summary indicated the projection was for 8 hours a day 5 days a week.  Reviewing the FCE functional testing results reflects that they tested lifting strength, posture, flexibility and ambulation (including things such as crouching, stairs, walking and sitting), push-pull, hand function, coordination.  Physical examination tested range of motion and muscle strength of the neck, truck, shoulder, elbow, forearm, wrist, hand motion, hip, knee, ankle, toe rise and knee squat along with sensory testing, reflex knee jerk and balance.  Functional status reflects the Veteran indicated he was independent in basic activities of daily living including some advanced activities of daily living but reported he felt he needed assistance with tasks requiring twisting, bending, kneeling, turning or stooping.  Return to work information indicated modified duty or transitional work was recommended.  

In other words, the functional capacity report focused mainly on the joints.  The Veteran's complaints surrounding the joints include pain, limited motion, use of medication, limitation in standing, walking, driving, climbing, lifting carrying and other activities, use of braces, special shoes and other orthotics.  As noted above, the joints the Veteran is service-connected for include the right knee, back, left knee, and right foot.  The right knee has been evaluated under Diagnostic codes 5261, 5010-5260 and 5257.  The lumbar spine has been evaluated under Diagnostic Code 5010-5242.  The left knee as outlined above has been rated under 5010-5258 and 5261.  The right foot is evaluated under 5015-5284.  In other words, each joint for which the Veteran is service-connected references a limitation of motion code (5010, 5015, 5260, 5261) and accordingly all of the caselaw and regulations applicable to such codes requiring consideration of factors such as pain, fatigability, swelling etc are explicitly included.  38 C.F.R. § 4.1-4.14, 4.40, 4.41, 4.44, 4.45, 4.46, 4.57, 4.58, 4.59; See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  Even considering the functional capacity evaluation which assessed the combined effect of the joint disabilities, this outlined limitation of motion, changed muscle strength and discussed difficulty performing various activities such as climbing ladders or walking.  It did not discuss any symptoms, alone or in combination, that were not contemplated by the schedular criteria, caselaw, regulations or general counsel opinions.  In other words, all of the veteran's symptoms and even the combined effect of limited activities resulting from such symptoms are contemplated.  

To the extent to which the Veteran is service connected for PTSD, the complaints have included thing such as depression, loss of pleasure, sleep disorder, withdrawal, anxiety, anger/irritability, sweating, flashbacks and homicidal ideation and hallucinations.  PTSD is evaluated under 9411 which assigns ratings for PTSD based upon various levels of occupational and social impairment.  Significantly, this rating code contemplates up to total occupational and social impairment based on any of the symptoms listed of any other symptoms that are "like or similar to" examples or symptoms in the schedular rating criteria. Mauerhan, 16 Vet. App. at 443.  Accordingly, all of the Veteran's symptoms are contemplated by the DC.

The diabetes and associated peripheral neuropathy and erectile dysfunction the Veteran has reported symptoms such as use of medication, changed diet, limiting activities to prevent blood sugar drops and tingling and numbness of the extremities and erectile dysfunction.  The diabetes is rated under 7913, peripheral neuropathy evaluated under 8512 and 8520 and erectile dysfunction under 7522.  The schedular criteria under DC 7913 for diabetes mellitus consider the treatment required for management of diabetes mellitus at various levels of severity and/or impairment and further considers episodes of ketoacidosis, hypoglycemic reactions, hospitalizations and frequent doctor visits along with weight loss, loss of strength and other complications.  Diagnostic Codes 8512 and 8520 consider incomplete and complete paralysis of nerves and the symptoms that would accompany such paralysis.  The manifestations of peripheral neuropathy of the extremities (i.e., decreased sensation, decreased reflexes, and pain, numbness, and paresthesia) and any neuritis, neuralgia, or incomplete paralysis of the nerve are part of, or similar to, symptoms listed under the schedular rating criteria. See 38 C.F.R. § 4.20  (2015) (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  Erectile dysfunction is rated under 
7522 which contemplates both deformity and loss of power and it is further compensated under special monthly compensation regulations.  

Concerning the hypertension, the 2011 VA examination noted the condition is controlled by medication.  The Veteran has not alleged any specific symptoms related to the hypertension.  Hypertension is evaluated under 7101 which considers elevated blood pressure levels and the use of medication.

The only record which really hints at combined involvement of the service-connected conditions is the functional capacity evaluation.  Although the functional capacity physician expert mentioned the Veteran's knee, he did not mention any symptoms resulting from that knee, or how such symptoms may possibly combine with his other service-connected disabilities so as to result in in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Rather as explained above, all of the limitations in motion, strength, and activities listed are contemplated by the schedular criteria.

In summary, despite the fact that the issue of whether referral for an extra-schedular rating for the Veteran's collective disabilities was the sole focus of the Joint Motion, the Board finds that this issue has not been cogently argued or reasonably raised by the evidence. To the extent that the Veteran's representative argues that Veteran's collective disabilities do impact his employment and result in marked interference, such prong of Thun need not be reached as there has been no showing that the rating criteria do not account for his particular symptoms of his service-connected disabilities, either individually or collectively.  See Yancy, 27 Vet. App. at 495.

The preponderance of the evidence is against the Veteran's claim, and there is no doubt to be resolved. For the reasons described above and contained in the Board's prior decision, an increased rating for the Veteran's knee on a schedular, extra-schedular, or collective extra-schedular basis is not warranted.



ORDER

An initial disability rating in excess of 10 percent prior to March 27, 2007, for degenerative joint disease of the left knee is denied.

An initial disability rating in excess of 20 percent effective March 27, 2007, for degenerative joint disease of the left knee is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


